Citation Nr: 1723180	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-48 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic disability manifested by headaches, to include as due to environmental hazards during the Persian Gulf War and/or as secondary to PTSD.

3.  Entitlement to service connection for a low back disorder, to include as due to environmental hazards during the Persian Gulf War.

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to environmental hazards during the Persian Gulf War.

5.  Entitlement to service connection for a left hip disorder, to include as due to environmental hazards during the Persian Gulf War.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training from January 2000 to August 2000 in the Army National Guard.  Thereafter, he had active service in the Army from July 2002 to April 2006, which included service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal was previously before the Board in June 2016, at which time it was remanded in order to schedule the Veteran for a Board videoconference hearing at the RO.   The Veteran subsequently testified before the undersigned in September 2016, and a transcript of that hearing is associated with the electronic claims file.

In October 2016, the Veteran submitted additional VA treatment records with a waiver of Agency of Original Jurisdiction (AOJ) review pursuant to 38 C.F.R. § 20.1304 (2016).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2016, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to service connection for a bilateral knee disorder and left hip disorder.

2.  The Veteran engaged in combat with the enemy.

3.  The Veteran has current tinnitus, which had its onset in service.

4.  The record contains a PTSD diagnosis made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM); the Veteran's claimed stressor is consistent with the circumstances, conditions, or hardships of his combat service.

5.  The Veteran's headaches are caused by PTSD.

6.  The Veteran's low back disability, diagnosed as degenerative arthritis, is the result of injury in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

3.  The criteria for entitlement to service connection for tinnitus have been met.
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2016).

5.  The criteria for entitlement to service connection for headaches, as secondary to PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

6.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal for Bilateral Knee and Left Hip Disabilites

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the September 2016, the Veteran expressed his intent to withdraw from appeal the issues of entitlement to service connection for his left hip and bilateral knees.  See September 2016 Board Hearing Transcript at p3.  Thus, the appeal with regard to these two claims has been properly withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claims for entitlement to service connection for a bilateral knee disorder and left hip disorder are dismissed.

II.  Service Connection for Tinnitus

The Veteran contends that his tinnitus is the result of acoustic trauma during military service, explaining that it began immediately after being in a combat situation and persisted intermittently through the years.

The Veteran served two tours in Kuwait and Iraq: from January 2013 to August 2003 and again from January 2005 to January 2006.  See  DD Form 214.  A June 2010 response from the former U.S Armed Services Center for Unit Records Research (CURR) confirmed "two extracts [] containing information documenting combat activities of the 3rd Squadron, 7th Cavalry" during two battles that took place in March 2013 in Iraq while the Veteran was attached to that unit.  (Emphasis added).  Significantly, the documented accounts of those battles, which describe various enemy attacks and "resistance form the paramilitary forces dressed in civilian clothing," are consistent with the events described by the Veteran.  The Veteran's DD Form 214 also noted that he served in a "designated imminent danger pay area."  Resolving doubt in the Veteran's favor, the Board makes a factual finding that he engaged in combat with the enemy.  See Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007) (a veteran's participation in combat is a prerequisite for the application of § 1154(b), but the statute does not provide a relaxed standard of proof for determining whether a veteran engaged in combat).

Therefore, the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b) is applicable.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id.

The section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

In light of the case law set forth in Reeves discussed above, the combat presumption of 38 U.S.C.A. § 1154(b) can be used to show the incurrence of an event or injury, as well as to show that a veteran incurred a permanent disability in service, as is the case here, because Veteran has provided lay statements claiming that he was exposed to noise but that he also had ringing in his ears at that time.  See VA Form 9 ("On the tinnitus[,] my ears 'ring' at different tones and volumes off and on regularly. . . .  During the assault on Baghdad close to the time the Iraqi army collapsed, we were involved in a fierce firefight with entrenched enemy most of one night and had air support. . . .  Since then my ears ring regularly.").  Thus, the first two elements necessary for service connection have been established.

The remaining element for service-connection is a nexus between the present disability and the disorder manifest in service.  In this case, the lay evidence is sufficient to establish the nexus.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Moreover, with the combat presumptions at play, the Veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty," pursuant to Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).

The Veteran is competent to report tinnitus because this is within his personal knowledge or realm of expertise.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He has provided statements and testimony reporting that symptoms of tinnitus began in service and that, although he did not seek formal in-service or post-service treatment for the disability, those symptoms have persisted intermittently ever since his combat-related noise exposure in service.  Here, the Veteran's chronology of events is highly probative in assessing nexus between his current diagnoses and his in-service symptoms.  He reported the onset of tinnitus in service resulting from his combat noise exposure, and, again, he is entitled to a presumption of in-service incurrence due to his combat-status at the time of its occurrence.

Given the disability of tinnitus during the appeal period, the Veteran's in-service combat noise exposure and onset of tinnitus, and his competent and credible lay evidence of nexus, the Board finds that the evidence supports the establishment of service connection.  As such, service-connection for tinnitus is granted.

III.  Service Connection for PTSD

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 79 Fed. Reg. 45,093-02 (Aug. 4, 2014). This rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, but does not apply to claims that have been certified to, or were pending before the Board, the Veteran's Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012) (stating that if a diagnoses of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service-a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the following circumstances:  when a veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 C.F.R. § 3.304(f)(2).  

With regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  To summarize briefly, the record demonstrates a convoluted psychiatric history in this case, and varying non-PTSD diagnoses, such as major depressive disorder, an anxiety disorder, panic disorder, and mood disorder, have been attributed to the Veteran's psychiatric complaints.  However, several mental health professionals opined that the diagnosis of PTSD was warranted for his psychiatric symptoms.  See, e.g., January 2011 Piedmont Mental Health private treatment record (conducting a full mental health assessment and giving a primary diagnosis of PTSD by Dr. W.D.T., M.D.); March 2011 VA treatment note (discussing claimed stressors and giving an Axis I diagnosis of PTSD by Dr. A., M.D.); July 2011 private evaluation in conjunction with Social Security Administration benefits (giving an Axis I diagnosis of PTSD by B.A.K., Ph.D). 

The Court has held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Importantly, the positive assessments of PTSD were offered after psychological examinations of the Veteran that were just as thorough as the VA examination reports that did not diagnose PTSD.  Both sets of examiners provided a detailed analysis of the DSM criteria in diagnosing PTSD, and discussed the claimed stressors-especially as they related to the Veteran's first tour of duty and combat involvement.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the criteria for a diagnosis of PTSD, however it may have been variously diagnosed in the past (i.e., as anxiety disorder, depression, panic disorder, a mood disorder, etc.), have been met.

With regard to the second element, the Veteran's statements are sufficient to establish the occurrence of the claimed in-service stressor.  He engaged in combat with the enemy, as explained above.  Further, the claimed stressor is consistent with the circumstances, conditions, or hardships of service; in fact, he gives details that correspond to the battle descriptions of the Veteran's unit that were provided by CURR.  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between current symptoms and the claimed in-service stressor.  As just one example, the January 2011 diagnosis PTSD from Piedmont Mental Health was provided based upon the Veteran's combat reports of "the assault on Baghdad and gun fights."  Unlike the VA examination reports that either did not find the criteria for PTSD to be met or are otherwise inconsistent with VA regulations concerning the presumption of adequacy for combat-related stressors, the positive diagnoses of PTSD throughout the record consistently relate back to the Veteran's Iraq service in 2003.

Because the elements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.

IV.  Service Connection for Headaches  

The Veteran alleges, in part, that he has a current headaches disorder related to PTSD.  Secondary service connection is warranted for a disorder that is proximately due to, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2016).

The Veteran has been diagnosed with a headache disorder during the appeal period.  See, e.g., June 2015 VA examination report.  Accordingly, a current disability is shown.

In ascertaining whether there is a link between the diagnosed headaches and the service connected PTSD, the Board notes that the Veteran June 2015 VA examiner essentially provided a positive nexus opinion for this theory of entitlement.   Significantly, the June 2015 examiner stated the following:

Veteran with reported hx of chronic headache that are muscular /
tension in description with migrainous components.  Headaches associated with / correlate with degree of stress present in any situation.

As headaches primarily tension headache with migrainous component of more recent development, there is a diagnosis with a determined etiology; therefore headaches are less likely than not the consequence of an exposure event during service in the Gulf.
(Emphasis added).  

Thus, the examiner pointed out that the etiology of the Veteran's headaches is stress.  Various VA treatment records throughout the appeal period document that the Veteran has panic attacks, flashbacks, and other stress-inducing symptoms of PTSD.  See e.g., July 2009 VA treatment record ("panic attacks and mood swings"); July 2010 VA treatment record (noting complaints of "extreme anxiety and flash backs").  

The Veteran also provided testimony at the Board hearing that his headaches are related to stress from PTSD.  His representative stated that "he does notice that when he has the anxiety and the panic attacks or is particularly worked up, that he gets a headache, [so] we think that they're, um, caused by or aggravated by stress and the PTSD, and the anxiety, and the panic attacks."  See September 2016 Board Hearing Transcript at p. 35.  The Veteran explained, "It will go, you know, something will stress me out, or something will get me to where I get overanxious or flustered, and then . . .  I usually end up with a migraine or a headache, and I'm shut down for at least 12 to 14 hours."

The June 2015 VA examiner's opinion, taken with the other evidence of record describing the psychological symptoms and effects of the Veteran's PTSD, sufficiently establishes a causational link between PTSD-related stress and his headaches.  Moreover, there is nothing in the record to suggest that his current headaches are instead related to stress from a nonservice-connected disability or other unrelated causes. 

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection for headaches on a secondary basis.

V.  Service Connection for a Low Back Disorder

The Veteran has been diagnosed with a current low back disability.  See June 2015 VA examination report (indicating a diagnosis of degenerative arthritis of the spine).  Moreover, service treatment records contain complaints of back pain.  He was treated and assessed with "backache" in September 2004, and Board notes the Veteran's post-deployment questionnaire of December 2005 also identified spine complaints.  In particular, when asked to identify whether he had symptoms now or symptoms that developed anytime during his deployment, he stated "yes" for back pain.  

Thus, this appeal hinges on whether there is a nexus between the current back disability and the symptoms he demonstrated during active duty service.  The most recent June 2015 VA examination and opinion for the spine determined that the Veteran's back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  As a rationale, the examiner stated:

The service records record only one medical evaluation and treatment for backache in Sept 2004. As there were no additional documented visits regarding low back pain prior to discharge in 2006, there is no in-service documentation of continuation / recurrence and it is less likely than not that the veteran's current back condition is related to that single visit.

However, the rationale for the VA examiner's opinion is based on an inaccurate factual history. because it did not acknowledge the Veteran's report of having additional back pain in 2005.  

The Veteran obtained a favorable nexus opinion for his back from Dr. D. in March 2012.  That physician explained that "it is as likely as not that his current complaints [of the back] are related to his military service."   Dr. D. explained succinctly that "it is apparent to me that he had frequent complaints of back [] pain while in military service."  Significantly, this examiner's opinion recognized the fact that the Veteran had more than just a solitary episode of back pain in service.  Moreover, the Board notes that the opinion is consistent with his stated history of longstanding back complaints, which he reported when seeking post-service treatment.  See, e.g. November 2009 VA treatment report (noting back pain for "several years").

The private opinion contains a succinct rationale and considers the Veteran's reported lay statements regarding onset of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the Board finds that Veteran's complaints of continuing back pain since service to be competent and credible, as it is consistent with other evidence of record.  Hence, the Board finds no adequate basis to reject the evidence and private medical opinion of record that are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  At the very least, the private nexus opinion is sufficient to place the evidence in equipoise here.  Accordingly, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by the evidence in this case.

Given the diagnosis rendered during the appeal period and the favorable nexus opinion of record, the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for a low back disorder is granted.


ORDER

The appeal for entitlement to service connection for a bilateral knee disorder is dismissed.

The appeal for entitlement to service connection for a left hip disorder is dismissed.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.

Service connection for headaches is granted.

Service connection for a low back disorder is granted.


REMAND

Because the AOJ will be assigning initial ratings and effective dates for the Veteran's service-connection claims that are granted in this decision, which will impact the analysis for TDIU, it would be premature for the Board to adjudicate TDIU at this time.  As such, the matter is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

After processing the Veteran's service-connection claims granted herein, readjudicate the issue of entitlement to TDIU. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


